DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 18 are rejected under 35 U.S.C. 102a2 as being anticipated by LEE et al. (US PG Pub 2019/0131767 A1).
Regarding claim 1, LEE discloses a light-emitting device (200, FIG. 3) comprising: 
a light diffusing member (510, FIG. 3, [0055]) that diffuses light emitted from a light source (230, FIG. 2, [0055]) so that an object to be measured is irradiated with the light; and 
a holding unit (210, FIG. 3, [0066]) that is provided on a plurality of wires (222/224, FIG. 3, [0053]) connected to the light source and holds the light diffusing member.
Regarding claim 2, LEE discloses the light source has an anode electrode and a cathode electrode (“The light source 230 may have a cathode electrode and an anode electrode formed therein,” [0053]); and the plurality of wires include at least one of an anode wire connected to the anode electrode and a cathode wire connected to the cathode electrode (“The cathode voltage supplied to the cathode wire 222 may be transferred to the cathode electrode of the light source 230, and the anode voltage supplied to the anode wire 224 may be transferred to the anode electrode of the light source 230,” [0053]).
Regarding claim 3, LEE discloses the light source has an anode electrode and a cathode electrode (“The light source 230 may have a cathode electrode and an anode electrode formed therein,” [0053]); and the plurality of wires include an anode wire connected to the anode electrode and a cathode wire connected to the cathode electrode (“The cathode voltage supplied to the cathode wire 222 may be transferred to the cathode electrode of the light source 230, and the anode voltage supplied to the anode wire 224 may be transferred to the anode electrode of the light source 230,” [0053]).
Regarding claim 18, LEE discloses an optical device (600, FIG. 6) comprising: the light-emitting device according to claim 1 (see rejection to claim 1 above); and a light receiving unit (610, FIG. 6, [0088]-[0089]) that receives light emitted from the light source of the light-emitting device and reflected by the object to be measured, wherein the light receiving unit outputs a signal corresponding to a period from the emission of the light from the light source to the reception of the light by the light receiving unit ([0088]-[0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al.
Regarding claims 4-5, LEE has disclosed the light-emitting device outlined in the rejection to claims 2-3 above and further discloses the light source is a VCSEL ([0055]) having a first side surface and a second side surface that face each other and a third side surface and a fourth side surface that connect the first side surface and the second side surface and face each other (FIG. 2 shows that 230 has a square shape having four side surfaces); and the holding unit is provided on the anode wire provided on a substrate (241, FIG. 6, [0056]) on both of a first side surface side and a second side surface side (210 is provided on the anode wire 224-2 on a first side surface side and the anode wire 222-1 on a second side surface side, see annotated FIG. 6 below) except the light source is a light-emitting element array. However, it’s well known in the art that a VCSEL array emits light at a higher output power and intensity than a single VCSEL. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single VCSEL of LEE with a VCSEL array in order to obtain a higher output power and intensity.

    PNG
    media_image1.png
    586
    582
    media_image1.png
    Greyscale

Regarding claims 6-7, LEE discloses the holding unit is provided on the anode wire provided on the substrate on a third side surface side (the holding unit 210 is provided on the anode wire 224 providing on the substrate 220 on a third side surface side of the VCSEL 230, see annotated FIG. 2 below).

    PNG
    media_image2.png
    541
    553
    media_image2.png
    Greyscale

Regarding claims 8-9, LEE discloses the holding unit is provided on the cathode wire provided on the substrate on a third side surface side (the holding unit 210 is provided on the cathode wire 222 providing on the substrate 220 on a third side surface side of the VCSEL 230, see annotated FIG. 2 above).
Regarding claims 10-13, LEE discloses the holding unit is provided on the cathode wire provided on the substrate on a fourth side surface side (the holding unit 210 is provided on the cathode wire 222 providing on the substrate 220 on a fourth side surface side of the VCSEL 230, see annotated FIG. 2 below).
Regarding claims 16-17, LEE has disclosed the light-emitting device outlined in the rejections to claims 1-2 above and further discloses the holding unit may be made of a non-conductive material ([0065]) except the holding unit being made of ceramic. However, it’s well known in the art that ceramic material is a good electrical insulator having a low thermal expansion coefficient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holding unit with a ceramic material in order to obtain good electrical insulation and prevent cracking of the light diffuser by having low thermal expansion coefficient, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. in view of YONEDA et al. (US PG Pub 2020/0166768 A1).
Regarding claim 19, LEE has disclosed the optical device outlined in the rejections to claim 18 above except an information processing apparatus comprising: a shape specifying unit that specifies a three-dimensional shape of the object to be measured based on the light emitted from the light source of the optical device, reflected by the object to be measured, and received by the light receiving unit of the optical device. YONEDA discloses an information processing apparatus (1, FIG. 18, [0110]) comprising: an optical device (20, FIG. 18, [0111]); and a shape specifying unit (30, FIG. 18, [0114]-[0115]) that specifies a three-dimensional shape of the object to be measured based on the light emitted from the light source of the optical device, reflected by the object to be measured, and received by the light receiving unit of the optical device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the optical device of LEE with the shape specifying unit as taught by YONEDA in order to obtain a measuring device for measuring a 3D object.
Regarding claim 20, the combination has disclosed the information processing apparatus outlined in the rejection to claim 19 above except an authentication processing unit that performs authentication processing concerning use of the information processing apparatus based on a result of the specifying of the shape specifying unit. YONEDA further discloses an authentication processing unit (FIG. 37, [0183]) that performs authentication processing concerning use of the information processing apparatus based on a result of the specifying of the shape specifying unit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the information processing apparatus of the combination with the authentication processing unit as further taught by YONEDA in order to obtain an user authentication function for an electronic apparatus such as a smartphone.
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al. (US PG Pub 2020/0041372 A1) discloses a light-emitting device similar to the claimed invention (see FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828